DETAILED ACTION
Claims 1-13 are pending. Claims 1-13 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being antcipated by US 2009/0298522 A1 to Chaudhri et al. (hereinafter “Chaudhri”).

As per claim 1, Chaudhri discloses a secondary communication system that has resources coordinated by a spectrum management system with a first communication system (Fig. 1 of Chaudhri discloses a plurality of communication systems under the control of a cognitive radio controller), comprising: circuitry ([0054], of Chaudri discloses a processor) configured to provide spectrum use information to the spectrum management system, the spectrum use information include information indicating a spectrum use condition of the secondary communication system (Chaudhri [0028] The spectrum request 130, or a subsequent message, also can indicate a threshold transmit power level that will not be exceeded by the transmitter 112 while utilizing the requested RF spectrum. The indicated threshold transmit power level can be a maximum transmit power specified for the transmitter 112, though this need not be the case. Further, a geographic location of the transmitter 112 and the geographic region 122 serviced by the transmitter 112 also can be indicated. For example, the spectrum request 130 can include the geographic coordinates of the transmitter 112 and the transmitter's operating range. In another arrangement, the spectrum request 130 can include an identifier which corresponds to one or more system characteristics 126 that correspond to the pertinent transmitter information); receive determined communication characteristic information of the secondary communication system from the spectrum management system (Chaudhri [0069] At step 404, a RF spectrum list can be received from the cognitive radio controller. The spectrum list can identify a plurality of RF spectrums and, for each of the available RF spectrums, an indication of a maximum power level at which the non-incumbent transmitter may transmit (see also [0029-0033]); and determine the spectrum use of the secondary communication system based on the determined communication characteristic information (Chaudhri [0070] At step 406, a determination can be made whether the maximum power level for at least one of the plurality of available RF spectrums is sufficient for proper operation of the non-incumbent transmitter. Proceeding to decision box 408, if it is determined that the maximum power level for at least one of the plurality of available RF spectrums is sufficient for proper operation of the non-incumbent transmitter, the process can proceed to step 410. [0071] At step 410, from the plurality of available RF spectrums, at least one RF spectrum for use by the non-incumbent transmitter can be selected. For example, an identification can be made of a RF spectrum indicated as having a highest maximum power level at which the non-incumbent transmitter may transmit, and the identified RF spectrum can be selected. Continuing to step 412, at least one transmit parameter can be selected for the first non-incumbent transmitter in accordance with the selected RF spectrum. At step 414, a message can be communicated to the cognitive radio controller to indicate the selected RF spectrum and a threshold transmit power level that will not be exceeded by the non-incumbent transmitter while utilizing the selected RF spectrum).
As per claim 2, Chaudri discloses the secondary communication system according to claim 1, wherein the spectrum use information includes at least one of available frequency bands (Chaudhri [0027] The spectrum request 130 can indicate a specific RF spectrum that is desired, request the cognitive radio controller 124 to select an available RF spectrum, and/or can indicate for the cognitive radio controller 124 to provide to the communication system 106 a list of available RF spectrums (see also [0028-0029])), available bandwidths (Chaudhri [0027] The spectrum request 130 can indicate a specific RF spectrum that is desired, request the cognitive radio controller 124 to select an available RF spectrum, and/or can indicate for the cognitive radio controller 124 to provide to the communication system 106 a list of available RF spectrums (see also [0028-0029])), maximum transmission power (Chaudhri [0027-0029]) and spectrum valid use time, geographical position information (Chaudhri [0027-0029]), and distance between the secondary communication system and the first communication system.
As per claim 3, Chaudhri discloses the secondary communication system according to claim 1, wherein the secondary communication system is located in a second region (Fig. 1, of Chaudhri).
As per claim 4, Chaudhri discloses the secondary communication system according to claim 1, wherein a primary communication system is located in a first region (Fig. 1, of Chaudhri).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri as applied to claims 1-4 above, and further in view of US 2012/0201208 A1 to Kang et al. (hereinafter “Kang”).

As per claim 5, Chaudhri discloses a spectrum management system that coordinates resources between a first communication system and a secondary communication system (Fig. 1, of Chaudhri), comprising: circuitry ([0023] of Chaudhri discloses a processor) configured to identify interference information of the secondary communication system (Chaudhri [0032] The cognitive radio controller 124 may further evaluate the geographic location of the incumbent transmitter 108, the protected region 114, the time(s) of operation, as well as the transmit power and other transmission characteristics of any communication devices within the protected region 114 that may transmit RF signals to the communication system 102, if any, to determine aggregate RF interference levels. The results of such evaluations can be assessed against the system policies 128 to arrive at a value for the maximum transmit power for a given non-incumbent system), the secondary communication system configured to be managed by the spectrum management system (Fig. 3, 302, [0022], [0024], [0027], of Chaudhri discloses the communication system being under the control of the cognitive radio controller. (see also Fig. 1)); provide the interference information to another spectrum management system; receive a determined interference response from the other 
Chaudhri may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses provide the interference information to another spectrum management system ([0034-0035, 0041-0042, 0062-0068], of Kang discloses the Coexistence Managers (CM) sharing interference information); receive a determined interference response from the other spectrum management system ([0034-0035, 0041-0042, 0062-0068], of Kang); and determine a communication characteristic of the secondary communication system based on the determined interference response ([0034-0035, 0041-0042, 0062-0068], of Kang). The purpose of Kang is to a system and a method for managing resources in a communication system so as to share a plurality of frequency resources in the communication system ([0003], of Kang). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with Chaudhri, to improving frequency resource utilization efficiency ([0024-0025], of Kang).
As per claim 6, the combination of Chaudhri and Kang discloses the spectrum management system according to claim 5, wherein the interference information indicates aggregate interference ([0031-0032, 0039-0040], of Chaudhri discloses where interference information is aggregate levels of RF interference), the aggregate interference being an aggregate of interference from the secondary communication system ([0031-0032, 0039-0040], of Chaudhri), and the circuitry determines the communication characteristic of the secondary communication system to reduce the aggregate interference ([0031-0032, 0039-0040], of Chaudhri).
As per claim 7, the combination of Chaudhri and Kang discloses the spectrum management system according to claim 5, wherein the interference information includes information for another secondary communication system not managed by the spectrum management system, and the circuitry determines the communication characteristics based on the information for the other secondary communication system not managed by the spectrum management system.
Chaudhri may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses wherein the interference information includes information for another secondary communication system not managed by the spectrum management system ([0034-0035, 0041-0042, 0062-0068], of Kang), and the circuitry determines the communication characteristics based on the information for the other secondary communication system not managed by the spectrum management system ([0034-0035, 0041-0042, 0062-0068], of Kang). The purpose of Kang is to a system and a method for managing resources in a communication system so as to share a plurality of frequency resources in the communication system ([0003], of Kang). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with Chaudhri, to improving frequency resource utilization efficiency ([0024-0025], of Kang).
As per claim 8, the combination of Chaudhri and Kang discloses the spectrum management system according to claim 5, wherein the interference information includes identifier information of the secondary communication system ([0028], of Chaudhri), and the circuitry identifies the secondary communication system using the identifier information ([0028], of Chaudhri).
As per claim 9, the combination of Chaudhri and Kang discloses the spectrum management system according to claim 5, wherein the interference information includes communication characteristic information for the secondary communication system ([0030-0032], of Chaudhri), and the circuitry sets the communication characteristic of the secondary communication system using the communication characteristic information ([0030-0032, 0035], of Chaudhri).
As per claim 10, the combination of Chaudhri and Kang discloses the spectrum management system according to claim 5, wherein the circuitry: calculates communication characteristic information based on the interference information ([0030-0032, 0035], of Chaudhri); and sets the communication characteristic of the secondary communication system using the communication characteristic information ([0030-0032, 0035], of Chaudhri).
As per claim 11, the combination of Chaudhri and Kang discloses the spectrum management system according to claim 5, wherein the circuitry identifies the interference based on spectrum use information corresponding to the secondary communication system ([0030-0032, 0035], of Chaudhri).
As per claim 12, the combination of Chaudhri and Kang discloses the spectrum management system according to claim 5, wherein the circuitry is further configured to transmit interference information of one or more secondary communication systems managed by any spectrum management system to the other spectrum management system.
Chaudhri may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses wherein the circuitry is further configured to transmit interference ([0034-0035, 0041-0042, 0062-0068], of Kang). The purpose of Kang is to a system and a method for managing resources in a communication system so as to share a plurality of frequency resources in the communication system ([0003], of Kang). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with Chaudhri, to improving frequency resource utilization efficiency ([0024-0025], of Kang).
As per claim 13, Chaudhri discloses a method performed by a spectrum management system of coordinating resources between a first communication system and a secondary communication system (Fig. 1, of Chaudhri), the method comprising: identifying interference information of the secondary communication system (Chaudhri [0032] The cognitive radio controller 124 may further evaluate the geographic location of the incumbent transmitter 108, the protected region 114, the time(s) of operation, as well as the transmit power and other transmission characteristics of any communication devices within the protected region 114 that may transmit RF signals to the communication system 102, if any, to determine aggregate RF interference levels. The results of such evaluations can be assessed against the system policies 128 to arrive at a value for the maximum transmit power for a given non-incumbent system), the secondary communication system configured to be managed by the spectrum management system (Fig. 3, 302, [0022], [0024], [0027], of Chaudhri discloses the communication system being under the control of the cognitive radio controller. (see also Fig. 1)); providing the interference information to another spectrum management system; receiving a determined interference response from the other spectrum management system; and 
Chaudhri may not explicitly disclose, but Kang, which is in the same field of endeavor, discloses providing the interference information to another spectrum management system ([0034-0035, 0041-0042, 0062-0068], of Kang discloses the Coexistence Managers (CM) sharing interference information); receiving a determined interference response from the other spectrum management system ([0034-0035, 0041-0042, 0062-0068], of Kang); and determining a communication characteristic of the secondary communication system based on the determined interference response ([0034-0035, 0041-0042, 0062-0068], of Kang). The purpose of Kang is to a system and a method for managing resources in a communication system so as to share a plurality of frequency resources in the communication system ([0003], of Kang). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with Chaudhri, to improving frequency resource utilization efficiency ([0024-0025], of Kang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476